Title: To George Washington from Colonel Israel Shreve, 3 May 1778
From: Shreve, Israel
To: Washington, George


                    
                        Sir
                        Evesham [N.J.] May 3rd 1778
                    
                    thirsday 23rd April, I assembled all the troops under my Command at Woodberry, at 1 oClock marched with 30 horse, 270 foot to Sand town, 4 miles from Billingsport Ordered the horse Down towards the fort, to keep a Look out, in the mean time Executed Seeds the Deserter, the horse Returned, Reported they were within Musket shot of the fort, Exchanged a few Shot, and Come off. an hour by Sun, we had Information that 100 of the Enemy were within half a mile of us, we Immediately Got under Arms, Lt Davis with 15 foot, and 20 horse, pushed on, I followed with the main body as fast as the Men Could March, the Advanced Guard overtook them three miles from the fort, when a Brisk Skirmish began, and Continued untill the Enemy Got into the fort, they Retreated So precipately that the main body Could not Git up, their Loss was two killed, and five wounded, we had none the Least hurt the Garrison has kept Close Since, only a few Straglers the⟨re⟩ has fell into our hands, we have one Lt and twelve Non Commision officers and privates prisoners, with Capt. Benly of the Esk Transport and three Sailors one Sir James Wallis’s Servent, with 22 Good Shirts and other Linnen, trade with the Enemy from this part of Jersey is very Dul at this time.
                    A few Days ago 600 of the Enemy Came over at Coopers point, took a town Round about a mile, Stole the Sheep and hogs from one farm, and Immediately went Back to the City. it is Reported and beleaved, their inte⟨nt⟩ was to V[i]ew the Wood Near the ferry. their Boats ha⟨ve⟩ been paraded at Market Wharff three Days, Every ho⟨ur⟩ Expected over to Cut Wood, they Say they intend to Send over two thousand for that purpose, the Owners of the Wood has been very uneasy, and I beleave, Said Something to Endeavour to Save their Wood, but were Answered by Sir Wm Erskin, (who Came with the party) that he was Sorry  to Distroy Such timber, but there was no help for it, as Wood Could not be Got with Safety on the other Side; If I had a few more men It Should not be very Safe on this Side, If they Attempt it, the Militia officers are Classing in order to Draft to fill the Regts—Which Occations the Militia to Stay at home, untill this is Done, I have Not fifty out at this time.
                    the Arms my Quarter Master Got an order for, to Draw at Trenton, was Refused him by Col: Bradford. We have none yet, only have Borrowed a few old muskets of Militia, untill we Can Draw. we have Several yet unarmed. We Continue moveing from post to post. Shall Do Every thing in my power to keep the Coast Clear. I am with Great Respect your Excys very Humble Servt
                    
                        I. Shreve Colo: Comdt
                    
                